Exhibit 10.5

Execution Version

PARI PASSU INTERCREDITOR AGREEMENT

dated as of

May 28, 2020

among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Revolving Credit Facility Collateral Agent,

MIZUHO BANK (USA),

as NewCo Term Loan Collateral Agent,

MIZUHO BANK (USA),

as SMLP Holdings Term Loan Collateral Agent, and

SUMMIT MIDSTREAM HOLDINGS, LLC,

as the Company

and

each of the other GRANTORS from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS

     1  

    SECTION 1.01.

   Construction; Certain Defined Terms      1  

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON COLLATERAL

     8  

    SECTION 2.01.

   Priority of Claims      8  

    SECTION 2.02.

   Actions with Respect to Common Collateral; Prohibition on Contesting Liens   
  9  

    SECTION 2.03.

   No Interference; Payment Over      11  

    SECTION 2.04.

   Automatic Release of Liens; Amendments to Pari Passu Security Documents     
12  

    SECTION 2.05.

   Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
14  

    SECTION 2.06.

   Reinstatement      15  

    SECTION 2.07.

   Insurance      15  

    SECTION 2.08.

   Refinancings      15  

    SECTION 2.09.

   Possessory or Control Collateral Agent      15  

ARTICLE III

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     17  

ARTICLE IV

 

THE REVOLVING CREDIT FACILITY COLLATERAL AGENT

     17  

    SECTION 4.01.

   Authority      17  

    SECTION 4.02.

   Rights as a Pari Passu Secured Party      18  

    SECTION 4.03.

   Exculpatory Provisions      19  

    SECTION 4.04.

   Reliance by Revolving Credit Facility Collateral Agent      20  

    SECTION 4.05.

   Delegation of Duties      20  

    SECTION 4.06.

   Non-Reliance on Revolving Credit Facility Collateral Agent and Other Pari
Passu Secured Parties      21  

ARTICLE V

 

MISCELLANEOUS

     21  

    SECTION 5.01.

   Notices      21  

    SECTION 5.02.

   Waivers; Amendment; Grantor Joinder Agreements      23  

    SECTION 5.03.

   Parties in Interest      23  

    SECTION 5.04.

   Survival of Agreement      23  

    SECTION 5.05.

   Counterparts      24  

    SECTION 5.06.

   Severability      24  

    SECTION 5.07.

   Governing Law      24  

    SECTION 5.08.

   Submission to Jurisdiction; Waivers      24  

 

i



--------------------------------------------------------------------------------

    SECTION 5.09.

   WAIVER OF JURY TRIAL      25  

    SECTION 5.10.

   Headings      25  

    SECTION 5.11.

   Conflicts      25  

    SECTION 5.12.

   Provisions Solely to Define Relative Rights      25  

    SECTION 5.13.

   Integration      26  

 

ii



--------------------------------------------------------------------------------

PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of May 28, 2020,
among WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent for the
Revolving Credit Facility Secured Parties (as defined below) (in such capacity
and together with its successors and permitted assigns in such capacity, the
“Revolving Credit Facility Collateral Agent”), Mizuho Bank (USA), as collateral
agent for the NewCo Term Loan Secured Parties (as defined below) (in such
capacity and together with its successors and permitted assigns in such
capacity, the “NewCo Term Loan Collateral Agent”), Mizuho Bank (USA), as
collateral agent for the SMLP Holdings Term Loan Secured Parties (as defined
below) (in such capacity and together with its successors and permitted assigns
in such capacity, the “SMLP Holdings Term Loan Collateral Agent”), and each of
the Grantors (as defined below) from time to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Revolving Credit Facility Collateral Agent (for itself and on
behalf of the other Revolving Credit Facility Secured Parties), the NewCo Term
Loan Collateral Agent (for itself and on behalf of the other NewCo Term Loan
Secured Parties), the SMLP Holdings Term Loan Collateral Agent (for itself and
on behalf of the other SMLP Holdings Term Loan Secured Parties), and each of the
Grantors party hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Construction; Certain Defined Terms. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Exhibits shall be construed to refer to Articles,
Sections and Exhibits of this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

(b)    It is the intention of the Pari Passu Secured Parties of each Series that
the holders of Pari Passu Lien Obligations of such Series (and not the Pari
Passu Secured Parties of any other Series) bear the risk of any determination by
a court of competent jurisdiction that (x) any of the Pari Passu Lien
Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Pari Passu
Lien



--------------------------------------------------------------------------------

Obligations), (y) any of the Pari Passu Lien Obligations of such Series do not
have an enforceable under applicable law (including the Bankruptcy Code),
perfected Lien in any of the Collateral securing any other Series of Pari Passu
Lien Obligations and/or (z) any intervening Lien exists securing any other
obligations (other than another Series of Pari Passu Lien Obligations and,
without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) on a basis ranking prior to the Lien of
such Series of Pari Passu Lien Obligations but junior to the Lien of any other
Series of Pari Passu Lien Obligations (any such condition with respect to any
Series of Pari Passu Lien Obligations, an “Impairment” of such Series);
provided, however, reference is made to SECTION 2.09(a), with respect to certain
failures to perfect that are not Impairments. In the event of any Impairment
with respect to any Series of Pari Passu Lien Obligations, the results of such
Impairment shall be borne solely by the holders of such Series of Pari Passu
Lien Obligations, and the rights of the holders of such Series of Pari Passu
Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Pari Passu Lien Obligations pursuant
to SECTION 2.01) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the holders of the
Series of such Pari Passu Lien Obligations subject to such Impairment.
Additionally, in the event the Pari Passu Lien Obligations of any Series are
modified pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Pari Passu Lien
Obligations or the Pari Passu Documents governing such Pari Passu Lien
Obligations shall refer to such obligations or such documents as so modified.

(c)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Revolving Credit Agreement; or, if not defined
therein, in the Term Loan Credit Agreements. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Grantor” means any Grantor which becomes party to this Agreement
pursuant to a Grantor Joinder Agreement.

“Administrative Agents” means (a) the Revolving Credit Facility Administrative
Agent, (b) the NewCo Term Loan Administrative Agent and (c) the SMLP Holdings
Term Loan Administrative Agent.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” has the meaning assigned to such term in SECTION 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York or Houston, Texas.

 

2



--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to Liens created pursuant
to any Pari Passu Security Document to secure one or more Series of Pari Passu
Lien Obligations, other than Intercreditor Excluded Collateral.

“Collateral Agents” means (a) the Revolving Credit Facility Collateral Agent,
(b) the NewCo Term Loan Collateral Agent and (c) the SMLP Holdings Term Loan
Collateral Agent.

“Common Collateral” means, at any time, Collateral in which the holders of all
Series of Pari Passu Lien Obligations (or their respective Collateral Agents)
hold an enforceable under applicable law (including the Bankruptcy Code),
perfected Lien at such time; provided, however, reference is made to SECTION
2.09(a), with respect to certain failures to perfect that do not cause
Collateral to cease to be Common Collateral.

“Company” means Summit Midstream Holdings, LLC, a Delaware limited liability
company.

“Control Collateral” means any Common Collateral in the control of the Revolving
Credit Facility Collateral Agent (or in the control of its agents or bailees),
to the extent that control of such Common Collateral perfects a Lien thereon
under the Uniform Commercial Code of any jurisdiction or otherwise, including
any such Common Collateral comprised of Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights. All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meanings assigned to them in the New York UCC.

“DIP Financing” has the meaning assigned to such term in SECTION 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in SECTION 2.05(b).

“DIP Lenders” has the meaning assigned to such term in SECTION 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of Pari
Passu Lien Obligations, the date on which such Series of Pari Passu Lien
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral pursuant to the documentation governing such Series of
Pari Passu Lien Obligations. The term “Discharged” has a corresponding meaning.

“Event of Default” has the meaning set forth in the applicable Pari Passu
Document.

“Grantor Joinder Agreement” has the meaning assigned to such term in
Section 5.02(d).

“Grantors” means, as and to the extent applicable, the Parent, the Company and
each Subsidiary of the Company which has granted a Lien pursuant to any Pari
Passu Security Document to secure any Series of Pari Passu Lien Obligations.

 

3



--------------------------------------------------------------------------------

“Impairment” has the meaning assigned to such term in SECTION 1.01(b).
“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any insolvency, bankruptcy, receivership, reorganization, readjustment,
composition or other similar proceeding relating to such Person or its property
or creditors in such capacity, (b) any proceeding for any liquidation,
dissolution or other winding up of such Person, whether voluntary or
involuntary, and whether or not involving insolvency or proceedings under the
Bankruptcy Code, whether partial or complete and whether by operation of law or
otherwise, (c) any assignment for the benefit of creditors of such Person,
(d) any other marshalling of the assets of such Person or (e) any other
proceeding of any type or nature in which substantially all claims of creditors
of such Person are determined and any payment or distribution is or may be made
on account of such claims.

“Intercreditor Excluded Collateral” means (a) the Warrants and any proceeds
thereof, and (b) any cash collateral from time to time securing the Revolving
Credit Obligations including reimbursement obligations with respect to letters
or credit issued under or collateralized from the proceeds of the Revolving
Credit Facility, to the extent provided when no Event of Default exists under
the Revolving Credit Facility.

“Intervening Creditor” has the meaning assigned to such term in SECTION 2.01(a).

“Lien” shall mean, any security interest, mortgage lien, collateral assignment
or the equivalent.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“NewCo Term Loan Administrative Agent” means SMP TopCo, LLC, in its capacity as
administrative agent for the lenders under the NewCo Term Loan Credit Agreement,
together with its successors and permitted assigns in such capacity.

“NewCo Term Loan Collateral Agent” has the meaning assigned to such term in the
introductory paragraph hereof.

“NewCo Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated
as of the date hereof, by and among the Company, the NewCo Term Loan
Administrative Agent, SMP TopCo, LLC as a lender and the other lenders party
thereto (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, or otherwise Refinanced from time to time
in accordance with Section 2.08).

“NewCo Term Loan Obligations” means the “Obligations” as defined in the NewCo
Term Loan Credit Agreement (and for the avoidance of doubt, excluding any
obligations under any warrant, equity or similar instrument).

“NewCo Term Loan Secured Parties” means, the “Secured Parties” as defined in the
NewCo Term Loan Credit Agreement.

 

4



--------------------------------------------------------------------------------

“NewCo Term Loan Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the date hereof, by and among the Parent, the Company,
each subsidiary guarantor identified therein and the NewCo Term Loan Collateral
Agent.

“Parent” means Summit Midstream Partners, LP, a Delaware limited partnership.

“Pari Passu Documents” means the credit, pledge, guarantee and security
documents governing, evidencing or securing the Pari Passu Lien Obligations,
including the Revolving Credit Agreement, the NewCo Term Loan Credit Agreement,
the SMLP Holdings Term Loan Credit Agreement and the Pari Passu Security
Documents.

“Pari Passu Lien Obligations” means, collectively, (a) the Revolving Credit
Facility Obligations, (b) the NewCo Term Loan Obligations and (c) the SMLP
Holdings Term Loan Obligations.

“Pari Passu Secured Parties” means (a) the Revolving Credit Facility Secured
Parties, (b) the NewCo Term Loan Secured Parties and (c) SMLP Holdings Term Loan
Secured Parties.

“Pari Passu Security Documents” means the Revolving Credit Facility Collateral
Agreement, the NewCo Term Loan Collateral Agreement, the SMLP Holdings Term Loan
Collateral Agreement and any other agreement, document, mortgage or instrument
pursuant to which a Lien is granted or purported to be granted to a Collateral
Agent securing any Pari Passu Lien Obligations.

“Pari Passu Subordination Documents” means (a) that certain Subordination
Agreement dated as of March 3, 2016, by and among the Company, Summit Midstream
Partners Holdings, LLC, a Delaware limited liability company (“SMPH”), the
Revolving Credit Facility Administrative Agent and Parent, (b) that certain
Subordination Agreement dated as of the date hereof, by and among the Company,
SMPH, the NewCo Term Loan Administrative Agent and Parent, (c) that certain
Subordination Agreement dated as of the date hereof, by and among the Company,
SMPH, the SMLP Holdings Term Loan Administrative Agent and Parent, (d) that
certain Subordinated Global Intercompany Note, dated May 26, 2011, by and among
the obligors party thereto, as a payee and payor, (e) that certain Intercompany
Subordination Agreement, dated as of the date hereof, by and among the obligors
party thereto, as a payee and payor, the NewCo Term Loan Administrative Agent
and the SMLP Holdings Term Loan Administrative Agent and (f) any other
agreement, instrument or other document entered into by any Pari Passu Secured
Party and any Grantor or Subsidiary of any Grantor subordinating any
indebtedness owed or owing to such Grantor or Subsidiary to any Pari Passu Lien
Obligations.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or government or any agency or political subdivision
thereof.

“Possessory Collateral” means any Common Collateral in the possession of the
Revolving Credit Facility Collateral Agent (or its agents or bailees), to the
extent that possession of such Common Collateral perfects a Lien thereon under
the Uniform Commercial Code of any jurisdiction or otherwise. Possessory
Collateral includes, without limitation, Certificated

 

5



--------------------------------------------------------------------------------

Securities, Negotiable Documents, Goods, Money, Instruments, and Tangible
Chattel Paper, in each case, delivered to or in the possession of the Revolving
Credit Facility Collateral Agent under the terms of the Pari Passu Security
Documents. All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the New York
UCC.

“Proceeds” has the meaning assigned to such term in SECTION 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of May 26, 2017 (as amended, restated, supplemented
or otherwise modified from time to time), by and among the Company, Wells Fargo
Bank, National Association, as administrative agent and collateral agent, and
the lenders from time to time party thereto, as such facility may be Refinanced
from time to time in accordance with Section 2.08.

“Revolving Credit Facility Administrative Agent” means Wells Fargo Bank,
National Association, in its capacity as administrative agent for the lenders
under the Revolving Credit Agreement, together with its successors and permitted
assigns in such capacity.

“Revolving Credit Facility Collateral Agent” has the meaning assigned to such
term in the introductory paragraph hereof.

“Revolving Credit Facility Collateral Agreement” means that certain Second
Amended and Restated Guarantee and Collateral Agreement, dated as of May 26,
2017, among the Parent, the Company, each subsidiary guarantor identified
therein and the Revolving Credit Facility Collateral Agent.

“Revolving Credit Facility Obligations” means the “Obligations” as defined in
the Revolving Credit Agreement.

“Revolving Credit Facility Secured Parties” means the “Secured Parties” as
defined in the Revolving Credit Agreement.

“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Revolving Credit Facility Secured Parties (in their capacities as such),
(ii) the NewCo Term Loan Secured Parties (in their capacities as such), and
(iii) the SMLP Holdings Term Loan Secured Parties (in their capacities as such)
and (b) with respect to any Pari Passu Lien Obligations, each of (i) the
Revolving Credit Facility Obligations, (ii) the NewCo Term Loan Obligations, and
(iii) the SMLP Holdings Term Loan Obligations.

 

6



--------------------------------------------------------------------------------

“SMLP Holdings Term Loan Administrative Agent” means SMP TopCo, LLC, in its
capacity as administrative agent for the lenders under the SMLP Holdings Term
Loan Credit Agreement, together with its successors and permitted assigns in
such capacity.

“SMLP Holdings Term Loan Collateral Agent” has the meaning assigned to such term
in the introductory paragraph hereof.

“SMLP Holdings Term Loan Credit Agreement” means the Term Loan Credit Agreement,
dated as of the date hereof, by and among the Company, the SMLP Holdings Term
Loan Administrative Agent, SMLP Holdings, LLC as a lender and the other lenders
party thereto (as may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, or otherwise Refinanced from time to
time in accordance with Section 2.08).

“SMLP Holdings Term Loan Obligations” means the “Obligations” as defined in the
SMLP Holdings Term Loan Credit Agreement (and for the avoidance of doubt,
excluding any obligations under any warrant, equity or similar instrument).

“SMLP Holdings Term Loan Secured Parties” means, the “Secured Parties” as
defined in the SMLP Holdings Term Loan Credit Agreement.

“SMLP Holdings Term Loan Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as of the date hereof, by and among the Parent, the
Company, each subsidiary guarantor identified therein and the SMLP Holdings Term
Loan Collateral Agent.

“Subordination Document Distributions” means, collectively, any and all payment,
dividend, assets or distribution of any character, whether in cash, securities
or other property paid or payable to or received or receivable by any Pari Passu
Secured Party under the terms of any Pari Passu Subordination Document.

“Term Loan Agents” means (a) each Term Loan Collateral Agent, (b) the NewCo Term
Loan Administrative Agent and (c) the SMLP Holdings Term Loan Administrative
Agent.

“Term Loan Excess Principal” means any principal owed with respect to the Term
Loan Obligations in excess of the greater of (a) U.S. $30.0 million and (b) 3.0%
of Consolidated Total Assets (as defined in the Revolving Credit Agreement as in
effect on the date hereof).

“Term Loan Collateral Agent” means (a) in the case of NewCo Term Loan
Obligations or NewCo Term Loan Secured Parties, the NewCo Term Loan Collateral
Agent and (b) in the case of SMLP Holdings Term Loan Obligations or the SMLP
Holdings Term Loan Secured Parties, the SMLP Holdings Term Loan Collateral
Agent.

“Term Loan Credit Agreements” means (a) the NewCo Term Loan Credit Agreement and
(b) the SMLP Holdings Term Loan Credit Agreement.

“Term Loan Obligations” means (a) the NewCo Term Loan Obligations and (b) the
SMLP Holdings Term Loan Obligations.

 

7



--------------------------------------------------------------------------------

“Term Loan Secured Parties” means (a) the NewCo Term Loan Secured Parties and
(b) the SMLP Holdings Term Loan Secured Parties.

“Warrants” means (a) that certain Warrant to Purchase Common Units No. 2 dated
as of the date hereof by and among Parent and SMP TopCo, LLC, and (b) that
certain Warrant to Purchase Common Units No. 1 dated as of the date hereof by
and among Parent and SMLP Holdings, LLC.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON COLLATERAL

SECTION 2.01.    Priority of Claims. (a) Anything contained herein or in any of
the Pari Passu Documents to the contrary notwithstanding (but subject to SECTION
1.01(b) of this Agreement), whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
after the occurrence and during the continuance of one or more Events of
Default, any Common Collateral or any proceeds thereof received in connection
with the sale or other disposition of, or collection on, any Common Collateral
upon the exercise of remedies under the Pari Passu Security Documents by the
Revolving Credit Facility Collateral Agent, any payment on account of any Common
Collateral received as a distribution or recovery in any Insolvency or
Liquidation Proceeding, any Subordination Document Distribution or collection on
any Subordination Document Distribution received upon the exercise of remedies
under the Pari Passu Subordination Documents by the Revolving Credit Facility
Collateral Agent, and any payment or distribution on account of any Pari Passu
Subordination Document received as a distribution or recovery in any Insolvency
or Liquidation Proceeding (all of the foregoing being collectively referred to
as “Proceeds”), in each case, shall be applied in the following order:

FIRST, to the payment of all then unpaid (a) fees and indemnities and (b) legal
fees, costs and expenses or other liabilities of any kind incurred, in each
case, by the Collateral Agents or Administrative Agents in their capacities as
such in connection with any Pari Passu Security Document, any of the Pari Passu
Lien Obligations or any Pari Passu Subordination Document, including (i) all
court costs, (ii) the reasonable fees and expenses of their agents and legal
counsel, (iii) the repayment of all advances made by the Collateral Agents or
Administrative Agents, as applicable, hereunder or under any other Pari Passu
Security Document on behalf of Grantors and (iv) any other costs or expenses
incurred in connection with the administration of or the exercise of any right
or remedy hereunder or under any other Pari Passu Security Document or Pari
Passu Subordination Document, in each case of the foregoing, to the extent the
foregoing constitutes Pari Passu Lien Obligations under the Pari Passu Documents
for the applicable Series and in accordance with and subject to the expense
reimbursement and indemnification requirements in the applicable Pari Passu
Documents;

SECOND, to the payment of all other Pari Passu Lien Obligations other than Term
Loan Excess Principal, including cash collateralization of letters of credit to
the extent required under the Revolving Credit Facility (the amounts so applied
to be distributed pro rata among the Pari Passu Secured Parties in accordance
with the amounts of the Pari Passu Lien Obligations owed to them on the date of
any such distribution); and

 

8



--------------------------------------------------------------------------------

THIRD, to the payment of Term Loan Excess Principal (the amounts so applied to
be distributed pro rata among the Term Loan Secured Parties in accordance with
the amounts of the Excess Term Loan Principal owed to them on the date of any
such distribution); and

FOURTH, after payment in full of all Pari Passu Lien Obligations, to the
Grantors or their successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

Notwithstanding the foregoing, distributions shall be subject to SECTION
1.01(b), including that with respect to any Common Collateral for which a third
party (other than a Pari Passu Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a Lien that is junior in priority to the Lien of any Series of
Pari Passu Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien of any other Series of Pari
Passu Lien Obligations (such third party, an “Intervening Creditor”), the value
of any Common Collateral or Proceeds which are allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Common Collateral
or Proceeds in respect of Common Collateral to be distributed in respect of the
Series of Pari Passu Lien Obligations with respect to which such Impairment
exists.

(b)    The Pari Passu Secured Parties hereby acknowledge that the Pari Passu
Lien Obligations of any Series may, subject to the treatment of Term Loan Excess
Principal and any limitations set forth in SECTION 2.04 of this Agreement, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in SECTION 2.01(a) or the
provisions of this Agreement defining the relative rights of the Pari Passu
Secured Parties of any Series; provided that nothing herein shall limit the
effects of such action, including any breach caused thereby, under any other
Series of Pari Passu Documents.

(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Pari Passu Lien
Obligations granted on the Common Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Pari Passu Documents or any defect or deficiencies in the Liens securing
the Pari Passu Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to SECTION 1.01(b)), each Pari Passu
Secured Party hereby agrees that the Liens securing each Series of Pari Passu
Lien Obligations on any Common Collateral shall be of equal priority.

(d)    For the avoidance of doubt, any amounts to be distributed pursuant to
this SECTION 2.01 shall be distributed to each Collateral Agent for further
distribution to its Pari Passu Secured Parties.

SECTION 2.02.    Actions with Respect to Common Collateral and Subordination
Document Distributions; Prohibition on Contesting Liens. (a) With respect to any
Common Collateral, (i) notwithstanding SECTION 2.01, the Revolving Credit
Facility Collateral Agent shall have the sole right to act or refrain from
acting with respect to the Common Collateral and (ii) no Term Loan Collateral
Agent or any other Term Loan Secured Party shall or shall instruct the Revolving
Credit Facility Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar

 

9



--------------------------------------------------------------------------------

official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its Lien in or realize upon, or take any other action
available to it in respect of, any Common Collateral (including with respect to
any intercreditor agreement with respect to any Common Collateral), whether
under any Pari Passu Security Document, applicable law or otherwise, it being
agreed that only the Revolving Credit Facility Collateral Agent shall be
entitled to take any such actions or exercise any such remedies with respect to
Common Collateral (subject to the right of the Term Loan Collateral Agents and
the other Term Loan Secured Parties to take limited protective measures with
respect to their Liens on the Common Collateral and to take certain actions that
would be permitted to be taken by unsecured creditors, each as set forth in
Section 2.02(d) below). Notwithstanding the equal priority of the Liens securing
each Series of Pari Passu Lien Obligations, the Revolving Credit Facility
Collateral Agent may deal with the Common Collateral as if the Revolving Credit
Facility Collateral Agent had a senior Lien on such Common Collateral. No Term
Loan Collateral Agent or any other Term Loan Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Revolving
Credit Facility Collateral Agent or any other exercise by the Revolving Credit
Facility Collateral Agent of any rights and remedies relating to the Common
Collateral.

(b)    The Revolving Credit Facility Collateral Agent shall have the exclusive
right on behalf of all Pari Passu Secured Parties in any Insolvency or
Liquidation Proceeding to credit bid for the Common Collateral using all or a
pro rata portion of the Pari Passu Lien Obligations as consideration so long as
the equity and/or assets distributed to the Pari Passu Secured Parties as a
result of any such successful credit bid are distributed on pro rata basis in
accordance with Section 2.01(a). In any Insolvency or Liquidation Proceeding or
other transaction involving the sale or other disposition of Common Collateral,
except as provided in the immediately preceding sentence, no Pari Passu Secured
Party may credit bid for Common Collateral.

(c)    Each of the Pari Passu Secured Parties and each of the Collateral Agents
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability
under applicable law (including the Bankruptcy Code) of a Lien held by or on
behalf of any of the Pari Passu Secured Parties in all or any part of the Common
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Collateral Agent to enforce this Agreement or (ii) the rights of any Pari Passu
Secured Party to contest or support any other Person in contesting the
enforceability of any Lien purporting to secure (x) Pari Passu Lien Obligations
constituting unmatured interest pursuant to Section 502(b)(2) of the Bankruptcy
Code or (y) obligations not constituting Pari Passu Lien Obligations. For the
purposes of this Agreement, Liens subject to avoidance as a result of a
preference or fraudulent transfer under the Bankruptcy Code are not enforceable
under applicable law, and any claim of preference or fraudulent transfer with
respect to a Lien constitutes the contest of the enforceability of the Lien.

(d)    Notwithstanding the foregoing rights of the Revolving Credit Facility
Collateral Agent, each Collateral Agent and each other Pari Passu Secured Party
shall be entitled to:

 

10



--------------------------------------------------------------------------------

(i)    exercise any rights and remedies against any of the Grantors (other than
rights and remedies against or with respect to any of the Common Collateral)
pursuant to the Pari Passu Documents of the applicable Series, including
acceleration;

(ii)    file a claim or statement of interest with respect to its Series of Pari
Passu Lien Obligations; provided that a Grantor has become subject to an
Insolvency or Liquidation Proceeding;

(iii)    take any action not adverse to the Liens or the rights of any other
Pari Passu Secured Party in order to preserve or protect its Lien on the
Collateral;

(iv)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of such Pari
Passu Secured Party, in accordance with the terms of this Agreement;

(v)    file any pleadings, objections, motions or agreements or take any other
action which assert rights or interests available to unsecured creditors of the
Parent or any Subsidiary thereof arising under either Bankruptcy Law or
applicable non-bankruptcy law, in each case to the extent not inconsistent with,
or prohibited by, the terms of this Agreement; and

(vi)    vote on any plan of reorganization and file any proof of claim in an
Insolvency or Liquidation Proceeding in accordance with the terms of this
Agreement.

(e)    Each Collateral Agent agrees that it will provide the other Collateral
Agents written notice of the occurrence of any Event of Default (as defined in
the applicable Pari Passu Document) which causes the acceleration of the
applicable Series of Pari Passu Lien Obligations within two (2) Business Days of
such occurrence (to the extent that it has received notice of the occurrence of
such Event of Default); provided that failure to provide such notice shall not
(i) impair the rights or (ii) give rise to liability, in each case of the
Collateral Agent that has failed to provide such notice. Following an
acceleration, the Revolving Credit Facility Collateral Agent agrees that it will
upon reasonable prior request from time to time consult with the other
Collateral Agents with respect to the Revolving Credit Facility Collateral
Agent’s anticipated disposition of any Common Collateral (but without any
liability to comply with any actions discussed in such consultation) and provide
the other Collateral Agents written notice of the Revolving Credit Facility
Collateral Agent’s intent to exercise any foreclosure with respect to the Common
Collateral in accordance with Section 2.02(a) and Section 2.02(b) of this
Agreement not less than two (2) Business Days prior to taking any such action in
accordance with Section 2.02(a) and Section 2.02(b) above.

SECTION 2.03.    No Interference; Payment Over. (a) Each Term Loan Secured Party
agrees that (i) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Revolving Credit Facility Collateral
Agent, (ii) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Revolving Credit Facility
Collateral Agent

 

11



--------------------------------------------------------------------------------

or any other Revolving Credit Facility Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Common Collateral, and neither the Revolving Credit Facility
Collateral Agent nor any other Revolving Credit Facility Secured Party shall be
liable for any action taken or omitted to be taken by the Revolving Credit
Facility Collateral Agent or any other Revolving Credit Facility Secured Party
with respect to any Common Collateral in accordance with the provisions of this
Agreement, (iii) it will not seek, and hereby waives any right, to have any
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Common Collateral and (iv) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agents or any other Pari Passu Secured Party to enforce this
Agreement.

(b)    Each Pari Passu Secured Party hereby agrees that if it shall obtain
possession of any Common Collateral or Subordination Document Distribution or
shall realize any proceeds or payment in respect of any such Common Collateral
or Subordination Document Distribution (including pursuant to any Pari Passu
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies), at any time prior to the Discharge of Revolving
Credit Facility Obligations, then it shall hold such Common Collateral, proceeds
or payment in trust for the other Pari Passu Secured Parties and promptly
transfer such Common Collateral or Subordination Document Distribution, proceeds
or payment, as the case may be, to the Revolving Credit Facility Collateral
Agent, to be distributed by the Revolving Credit Facility Collateral Agent in
accordance with the provisions of SECTION 2.01(a) hereof.

(c)    In furtherance of the foregoing, no Grantor shall, nor shall any Grantor
permit any Subsidiary to, (x) grant or permit or suffer to exist any Lien on any
asset or property (other than any Intercreditor Excluded Collateral) to secure
any Series of Pari Passu Lien Obligations unless it has granted a Lien on such
asset or property to secure each other Series of Pari Passu Lien Obligations
(except that, notwithstanding this clause (x), no Grantor or Subsidiary shall be
required to deliver a mortgage to secure the NewCo Term Loan Obligations or the
SMLP Holdings Term Loan Obligations prior to the date set forth in Section 5.12
of each Term Loan Credit Agreement) or (y) enter into any subordination
agreement with the Pari Passu Secured Parties of any Series (or their respective
Collateral Agents or Administrative Agents) in respect of indebtedness owed or
owing to such Grantor or Subsidiary unless it has entered into a subordination
agreement with the Pari Passu Secured Parties of each other Series (or their
respective Collateral Agents or Administrative Agents).

(d)    Nothing in this SECTION 2.03 shall be construed to prevent or impair the
rights of the Term Loan Collateral Agents and the other Term Loan Secured
Parties set forth in SECTION 2.02(d) hereof.

SECTION 2.04.    Automatic Release of Liens; Amendments to Pari Passu Security
Documents. (a) If, at any time any Common Collateral is transferred to a third
party or otherwise disposed of, in each case, in connection with any enforcement
action by the Revolving Credit Facility Collateral Agent in accordance with the
provisions of this Agreement, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each

 

12



--------------------------------------------------------------------------------

Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties
represented by it upon such Common Collateral will automatically and
simultaneously be released upon transfer or disposition in connection with such
enforcement action, as and when, but only to the extent, such Liens of the
Revolving Facility Collateral Agent on such Common Collateral are released;
provided that any proceeds of any Common Collateral realized therefrom shall be
applied pursuant to SECTION 2.01 hereof; and provided further, that the
Revolving Credit Facility Collateral Agent shall provide prompt notice to each
Term Loan Collateral Agent of the identity of the Common Collateral whose Lien
has been so automatically released.

(b)    If, at any time a Grantor is no longer a Loan Party (as defined in the
Revolving Credit Agreement) under the Revolving Credit Agreement, then the Liens
in favor of each Term Loan Collateral Agent for the benefit of the Term Loan
Secured Parties represented by it upon any Common Collateral of or in respect of
any such Grantor will automatically and simultaneously be released, as and when,
but only to the extent, the corresponding Liens of the Revolving Facility
Collateral Agent on such Common Collateral are released in connection with such
Grantor ceasing to be a Loan Party under the Revolving Credit Agreement;
provided that the Revolving Credit Facility Collateral Agent shall provide
prompt notice to each Term Loan Collateral Agent of the identity of such Grantor
and the related Common Collateral whose Lien has been so automatically released.

(c)    Each Pari Passu Secured Party agrees that, without the prior written
consent of any other Collateral Agent, any Collateral Agent may enter into any
amendment to any Pari Passu Security Document solely as such Pari Passu Security
Document relates to a particular Series of Pari Passu Lien Obligations
(including, without limitation, to release Liens securing such Series of Pari
Passu Lien Obligations), all without affecting the priorities set forth in
SECTION 2.01(a) or the provisions of this Agreement defining the relative rights
of the Pari Passu Secured Parties of any Series, so long as such amendment is in
accordance with the Pari Passu Document pursuant to which such Series of Pari
Passu Lien Obligations was incurred; provided that (i) such Collateral Agent
accepts the effects herein of such amendment, including the effects of any
Collateral ceasing to be Common Collateral or creating Term Loan Excess
Principal and (ii) nothing herein shall limit the effects of such amendment,
including any breach caused thereby, under any other Series of Pari Passu
Documents.

(d)    Each Term Loan Collateral Agent agrees to execute and deliver (at the
sole cost and expense of the Grantors and upon the written direction of the
NewCo Term Loan Administrative Agent or the SMLP Holdings Term Loan
Administrative Agent, as applicable) all such authorizations and other
instruments as shall reasonably be requested by the Revolving Credit Facility
Collateral Agent to evidence and confirm any release of Common Collateral,
whether in connection with enforcement or the release of a Grantor pursuant to
the preceding clauses or otherwise, or amendment to any Pari Passu Security
Document provided for in this Section. The NewCo Term Loan Administrative Agent
and the SMLP Holdings Term Loan Administrative Agent hereby authorize their
respective Term Loan Collateral Agent to take all actions required by this
Paragraph (d), and agree to provide timely (but in any event within five
(5) Business Days) written direction to their respective Term Loan Collateral
Agent to take any actions required by this Paragraph (d) upon written request
from their respective Term Loan Collateral Agent or the Revolving Credit
Facility Collateral Agent.

 

13



--------------------------------------------------------------------------------

(e)    In determining whether an amendment to any Pari Passu Security Document
is not prohibited by this SECTION 2.04, any Collateral Agent may conclusively
rely on a certificate of an authorized officer of the Company stating that such
amendment is not prohibited hereunder.

SECTION 2.05.    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any Grantor.

(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code (including, for the avoidance of doubt, a Bankruptcy Case
filed by the Parent or any Subsidiary thereof that is not a Grantor) and the
Parent and/or any Subsidiary thereof shall, as debtor(s)-in-possession, move for
approval of financing (“DIP Financing”) to be provided by one or more lenders
(the “DIP Lenders”) under Section 364 of the Bankruptcy Code or the use of cash
collateral under Section 363 of the Bankruptcy Code, unless the Revolving Credit
Facility Collateral Agent shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral, each Term Loan Secured Party
agrees not to object to any such financing or to the Liens on any Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any Collateral for the benefit of the Revolving Credit
Facility Secured Parties, each Term Loan Secured Party will subordinate its
Liens with respect to such Collateral on the same terms as the Liens of the
Revolving Credit Facility Secured Parties are subordinated thereto (other than
any Liens of any Pari Passu Secured Parties constituting DIP Financing Liens),
and (ii) to the extent that such DIP Financing Liens rank pari passu with the
Liens on any Collateral granted to secure the Pari Passu Lien Obligations of the
Revolving Credit Facility Secured Parties, each Term Loan Secured Party will
confirm the priorities with respect to such Collateral as set forth herein), in
each case so long as (A) the Pari Passu Secured Parties of each Series retain
the benefit of their Liens on all Common Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à -vis all the other Pari Passu Secured Parties
(other than any Liens of the Pari Passu Secured Parties constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case,
(B) the Pari Passu Secured Parties of each Series are granted Liens on any
additional collateral pledged to any Pari Passu Secured Parties as adequate
protection with respect to Common Collateral, with the same priority vis-à -vis
the Pari Passu Secured Parties as set forth in this Agreement, and (C) if any
amount of such DIP Financing or cash collateral is applied to repay any of the
Pari Passu Lien Obligations with respect to any Common Collateral, such amount
is applied pursuant to SECTION 2.01(a) of this Agreement, and (D) if any Pari
Passu Secured Party is granted adequate protection in respect of Common
Collateral, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to SECTION 2.01(a) of this Agreement; provided
that the Pari Passu Secured Parties of each Series shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the Pari Passu Secured Parties of such Series (or its
Collateral Agent) that is not Common Collateral; and provided, further, that the
Pari Passu Secured Parties receiving adequate protection shall not object to any
other Pari Passu Secured Party receiving adequate protection comparable to any
adequate protection granted to such Pari Passu Secured Parties in connection
with a DIP Financing or use of cash collateral.

 

14



--------------------------------------------------------------------------------

SECTION 2.06.    Reinstatement. In the event that any of the Pari Passu Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this ARTICLE II shall be fully applicable
thereto until all such Pari Passu Lien Obligations shall again have been paid in
full in cash.

SECTION 2.07.    Insurance. As between the Pari Passu Secured Parties, to the
extent permitted under the Revolving Credit Agreement or the Revolving Credit
Facility Collateral Agreement, the Revolving Credit Facility Collateral Agent
shall have the right to adjust or settle any insurance policy or claim covering
or constituting Common Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral.

SECTION 2.08.    Refinancings. The Pari Passu Lien Obligations of any Series may
be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Pari Passu Document) of any Pari Passu Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof.

SECTION 2.09.    Possessory or Control Collateral Agent. (a) The Revolving
Credit Facility Collateral Agent agrees to hold any Common Collateral
constituting Possessory Collateral or Control Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee or sub-agent, as applicable, for the
benefit of each other Pari Passu Secured Party and any assignee solely for the
purpose of perfecting the Lien granted in such Possessory Collateral or Control
Collateral, if any, pursuant to the applicable Pari Passu Security Documents, in
each case, subject to the terms and conditions of this SECTION 2.09. Pending
delivery to the Revolving Credit Facility Collateral Agent, each Term Loan
Collateral Agent agrees to hold any Common Collateral constituting Possessory
Collateral or Control Collateral, from time to time in its possession, as
gratuitous bailee or sub-agent for the benefit of each other Pari Passu Secured
Party and any assignee, solely for the purpose of perfecting the Lien granted in
such Possessory Collateral or Control Collateral, if any, pursuant to the
applicable Pari Passu Security Documents, in each case, subject to the terms and
conditions of this SECTION 2.09. If the holding of such Possessory Collateral or
Control Collateral in accordance with this Section is insufficient to perfect
the Lien granted in such Possessory Collateral or Control Collateral for any
Pari Passu Secured Party, and there is no other way for such other Pari Passu
Secured Party to perfect on such Possessory Collateral or Control Collateral,
then such failure of perfection shall not constitute an Imperfection nor cause
such Possessory Collateral or Control Collateral to fail to be Common Collateral
for the purposes of this Agreement.

(b)    The Revolving Credit Facility Collateral Agent shall, upon the Discharge
of the Revolving Credit Facility Obligations, transfer the possession and
control of the Possessory Collateral, together with any necessary endorsements
but without recourse or warranty, to the NewCo Term Loan Collateral Agent. In
connection with any transfer under the foregoing sentence by the Revolving
Credit Facility Collateral Agent, the Revolving Credit Facility Collateral Agent
agrees to take all actions in its power as shall be necessary or reasonably
requested by the NewCo Term Loan Collateral Agent to permit such Term Loan
Collateral Agent to obtain, for the benefit

 

15



--------------------------------------------------------------------------------

of the Term Loan Secured Parties, a first priority Lien in the applicable
Possessory Collateral. Each Grantor shall take, or cause to be taken, such
further action as is reasonably required to effectuate the transfer contemplated
by this paragraph (b) and shall indemnify each Collateral Agent for loss or
damage suffered by such Collateral Agent as a result of such transfer, except
for loss or damage suffered by such Collateral Agent as a result of its own
willful misconduct or gross negligence (as determined in a final non-appealable
judgment by a court of competent jurisdiction).

(c)    Notwithstanding anything to the contrary herein, the duties or
responsibilities of the Revolving Credit Facility Collateral Agent and the Term
Loan Collateral Agents under this SECTION 2.09 shall be limited solely to
holding any Common Collateral constituting Possessory Collateral and Control
Collateral as gratuitous bailee or sub-agent, as applicable, for the benefit of
each other Pari Passu Secured Party for purposes of perfecting the Lien held by
such Pari Passu Secured Parties therein.

(d)    The agreement of the Revolving Credit Facility Collateral Agent to act as
gratuitous bailee and/or sub-agent pursuant to this SECTION 2.09 is intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

SECTION 2.10.    Similar Liens and Agreements.

(a)    Each Collateral Agent, on behalf of itself and the Pari Passu Secured
Parties represented by it, hereby agrees that each Collateral Agent shall have
the right, but not the obligation, to take Liens on any or all of the
Collateral. In furtherance of, but subject to the foregoing, the parties agree,
subject to the other provisions of this Agreement:

 

  (i)

to provide advance written notice to each Collateral Agent of any grant of Liens
on additional Collateral to secure any Pari Passu Obligations for which such
party is the Collateral Agent or the Grantor, including a description of
Collateral to be granted, the identity of the Grantors providing the grant, the
Pari Passu Secured Parties benefitting from the grant and the documents and
agreements to be used to create or evidence the grant;

 

  (ii)

upon request by any Collateral Agent, to cooperate in good faith (and to direct
their counsel to cooperate in good faith) from time to time in order to
determine, the specific items included in the Collateral, the identity of the
Grantors, the Pari Passu Secured Parties benefitting from the Collateral and the
documents and agreements being used to create or evidence the granting of such
Collateral; and

 

  (iii)

that the documents and agreements creating or evidencing the Liens on the Common
Collateral securing any Series of the Pari Passu Obligations shall be in all
material respects the same forms of documents securing each other Series of the
Pari Passu Obligations (without requiring that all Collateral taken for any
Series of the Pari Passu Obligations must be taken by each Series of the Pari
Passu Obligations).

 

16



--------------------------------------------------------------------------------

(b)    Each Collateral Agent represents that such Collateral Agent has the
authority to represent and bind the Pari Passu Secured Parties contemplated to
be represented by it hereunder and, on behalf of itself and the Pari Passu
Secured Parties represented by it, agrees that such Collateral Agent or the
applicable Administrative Agent or other Pari Passu Secured Parties represented
by it hereunder shall be solely responsible for the creation, maintenance and
perfection of its Liens on the Collateral and the results thereof under this
Agreement, including for the purposes of Impairments and distributions under
SECTION 2.01.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever the Revolving Credit Facility Collateral Agent shall be required, in
connection with the exercise of its rights or the performance of its obligations
hereunder, to determine the existence or amount of any Term Loan Obligations or
the Common Collateral subject to any Lien securing the Term Loan Obligations, it
may request that such information be furnished to it in writing by the Term Loan
Collateral Agents, and shall be entitled to make such determination on the basis
of the information so furnished; provided, however, that if any Term Loan
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the Revolving Credit Facility Collateral Agent shall be
entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Revolving Credit
Facility Collateral Agent may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any other Pari Passu
Secured Party or any other Person as a result of such determination.

ARTICLE IV

THE REVOLVING CREDIT FACILITY COLLATERAL AGENT

SECTION 4.01.    Authority. (a) Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on the Revolving Credit Facility Collateral Agent to any Term Loan Secured
Party or give any Term Loan Secured Party the right to direct the Revolving
Credit Facility Collateral Agent, except that the Revolving Credit Facility
Collateral Agent shall be obligated to distribute proceeds of any Common
Collateral in accordance with SECTION 2.01 hereof and provide notice to the Term
Loan Agents in accordance with SECTION 2.02(e) hereof.

(b)    In furtherance of the foregoing, each Term Loan Collateral Agent, on
behalf of itself and the other Term Loan Secured Parties represented by it,
acknowledges and agrees that the Revolving Credit Facility Collateral Agent
shall be entitled, for the benefit of the Pari Passu Secured Parties, to sell,
transfer or otherwise dispose of or deal with any Common Collateral as

 

17



--------------------------------------------------------------------------------

provided herein and in the Revolving Credit Facility Security Documents, without
regard to any rights to which the Term Loan Secured Parties would otherwise be
entitled. Without limiting the foregoing, each Term Loan Secured Party agrees
that none of the Revolving Credit Facility Collateral Agent or any other Pari
Passu Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Common Collateral (or any other Collateral securing any
of the Pari Passu Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Common Collateral (or any other Collateral
securing any Pari Passu Lien Obligations), in any manner that would maximize the
return to the Term Loan Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Term Loan Secured Parties from such
realization, sale, disposition or liquidation. Each of the Pari Passu Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent of any other Series of Pari Passu Lien Obligations or any other Pari Passu
Secured Party of any other Series arising out of (i) any actions which any
Collateral Agent or any other Pari Passu Secured Party may take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of or failure to realize upon, any of the Collateral and
actions with respect to the collection of any claim for all or any part of the
Pari Passu Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the Pari Passu Security Documents or any other
agreement related thereto or to the collection of the Pari Passu Lien
Obligations or the valuation, use, protection or release of any security for the
Pari Passu Lien Obligations, (ii) any election by the Revolving Credit Facility
Collateral Agent or any holders of Pari Passu Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to SECTION 2.04, any
borrowing by, or grant of a Lien or administrative expense priority under
Section 364 of the Bankruptcy Code by, the Company or any of its subsidiaries,
as debtor-in-possession. Notwithstanding any other provision of this Agreement,
no Collateral Agent (including the Revolving Credit Facility Collateral Agent)
shall accept any Common Collateral in full or partial satisfaction of any Pari
Passu Lien Obligations pursuant to Section 9-620 of the Uniform Commercial Code
of any jurisdiction, without the consent of each of the Collateral Agents
representing holders of Pari Passu Lien Obligations for each Series for which
such Collateral constitutes Common Collateral.

SECTION 4.02.    Rights as a Pari Passu Secured Party. The Person serving as the
Revolving Credit Facility Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Pari Passu Secured Party under any Series of
Pari Passu Lien Obligations that it holds as any other Pari Passu Secured Party
of such Series and may exercise the same as though it were not the Revolving
Credit Facility Collateral Agent, and the term “Pari Passu Secured Party” or
“Pari Passu Secured Parties” or (as applicable), “Revolving Credit Facility
Secured Party”, “Revolving Credit Facility Secured Parties”, “Term Loan Secured
Party” or “Term Loan Secured Parties”, shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Revolving Credit Facility Collateral Agent hereunder in its individual
capacity (to the extent applicable). Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Revolving Credit Facility Collateral Agent hereunder and without any duty to
account therefor to any other Pari Passu Secured Party.

 

18



--------------------------------------------------------------------------------

SECTION 4.03.    Exculpatory Provisions. (a) The Revolving Credit Facility
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Pari Passu Security Documents to which it is a
party. Without limiting the generality of the foregoing, the Revolving Credit
Facility Collateral Agent:

(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Revolving Credit Facility Security Documents;
provided that the Revolving Credit Facility Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Revolving Credit Facility Collateral Agent to liability or that
is contrary to any Pari Passu Security Document or applicable law;

(iii)    shall not, except as expressly set forth herein and in the Revolving
Credit Facility Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Revolving Credit Facility Collateral Agent or any of its Affiliates in
any capacity;

(iv)    shall not be liable for any action taken or not taken by it (A) with the
consent or at the request of the Term Loan Collateral Agents or (B) in the
absence of its own gross negligence or willful misconduct (the presence of such
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction) or (C) in reliance on a
certificate of an authorized officer of the Company stating that such action is
not prohibited by the terms of this Agreement. The Revolving Credit Facility
Collateral Agent shall be deemed not to have knowledge of any Event of Default
under the Term Loan Credit Agreements unless and until notice describing such
Event of Default is given to the Revolving Credit Facility Collateral Agent by
any Term Loan Agent or the Company;

(v)    shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other Pari Passu Security Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default under any Series of
Pari Passu Lien Obligations, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Pari Passu Security Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Pari Passu Security Documents,
(E) the value or the sufficiency of any Collateral for any Series of Pari Passu
Lien Obligations, or (F) the satisfaction of any condition set forth in any Pari
Passu Document, other than to confirm receipt of items expressly required to be
delivered to the Revolving Credit Facility Collateral Agent pursuant to the
terms herein;

 

19



--------------------------------------------------------------------------------

(vi)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any other Pari Passu Document (other than under any Pari
Passu Document to which it is a party and only to the extent it is acting in
such capacity and as set forth in such Pari Passu Document), but shall be
entitled to all protections provided to the Revolving Credit Facility Collateral
Agent therein;

(vii)    with respect to the Term Loan Credit Agreements or any Pari Passu
Security Document, may conclusively assume that the Grantors have complied with
all of their obligations thereunder unless advised in writing by any Term Loan
Agent to the contrary specifically setting forth the alleged violation; and

(viii)    may conclusively rely on any certificate of an authorized officer of
the Company.

(b)    Each Pari Passu Secured Party acknowledges that, in addition to acting as
the initial Revolving Credit Facility Collateral Agent, Wells Fargo Bank,
National Association also serves as the Revolving Credit Facility Administrative
Agent and each Pari Passu Secured Party hereby waives any right to make any
objection or claim against Wells Fargo Bank, National Association (or any
successor Revolving Credit Facility Collateral Agent or any of their respective
counsel) based on any alleged conflict of interest or breach of duties arising
from Wells Fargo Bank, National Association (or any such successor) serving as a
Collateral Agent and also serving as the Revolving Credit Facility
Administrative Agent.

SECTION 4.04.    Reliance by Revolving Credit Facility Collateral Agent. The
Revolving Credit Facility Collateral Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Revolving Credit Facility
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Revolving
Credit Facility Collateral Agent may consult with legal counsel (who may
include, but shall not be limited to counsel for the Company or counsel for the
administrative agent under the Revolving Credit Agreement), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 4.05.    Delegation of Duties. The Revolving Credit Facility Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Pari Passu Security Document by or through any one
or more sub-agents appointed by the Revolving Credit Facility Collateral Agent.
The Revolving Credit Facility Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Revolving Credit
Facility Collateral Agent and any such sub-agent.

 

20



--------------------------------------------------------------------------------

SECTION 4.06.    Non-Reliance on Revolving Credit Facility Collateral Agent and
Other Pari Passu Secured Parties. Each Pari Passu Secured Party acknowledges
that it has, independently and without reliance upon the Revolving Credit
Facility Collateral Agent, any Term Loan Collateral Agent or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Pari Passu Documents. Each
Pari Passu Secured Party also acknowledges that it will, independently and
without reliance upon the Revolving Credit Facility Collateral Agent, any Term
Loan Collateral Agent or any other Pari Passu Secured Party or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Pari Passu Document
or any related agreement or any document furnished hereunder or thereunder.

ARTICLE V

MISCELLANEOUS

SECTION 5.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

(a)    if to the Revolving Credit Facility Collateral Agent, to it at:

Wells Fargo Bank, National Association

1445 Ross Avenue

Suite 4500

MAC T9216-451

Dallas, TX 75202

Attn: Brandon Kast

Telephone: [***]

Fax: [***]

Email: [***]

with a copy to:

Wells Fargo Bank, National Association

1445 Ross Avenue

Suite 4500

MAC T9216-451

Dallas, TX 75202

Attn: Chad M. Clark

Telephone: [***]

[***]

 

21



--------------------------------------------------------------------------------

(b)    if to the NewCo Term Loan Collateral Agent or the SMLP Holdings Term Loan
Collateral Agent, to it at:

Mizuho Bank (USA)

Mizuho Americas

1271 Avenue of the Americas

New York, NY 10020

Attention: Stephen Hughes

Telephone: [***]

Email: [***]

(c)    if to the Company or any Grantor, to it at the address set forth for such
notices in the applicable Pari Passu Documents.

(d)    if to the NewCo Term Loan Administrative Agent or the SMLP Holdings Term
Loan Administrative Agent, to it at:

SMP TopCo, LLC

c/o Energy Capital Partners II-A, LP

12680 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Chris Leininger

E-Mail: [***]

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue, Suite 100

Los Angeles, CA 90071-1560

Attention: Jeffrey B. Greenberg

E-mail: [***]

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this SECTION 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
SECTION 5.01. As agreed to in writing among the Revolving Credit Facility
Collateral Agent and the Term Loan Collateral Agents from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable Person provided from time to time by such
Person.

 

22



--------------------------------------------------------------------------------

SECTION 5.02.    Waivers; Amendment; Grantor Joinder Agreements. (a) No failure
or delay on the part of any party hereto in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the parties hereto are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall not be prohibited by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)    Except as otherwise expressly provided herein, neither this Agreement nor
any provision hereof may be terminated, waived, amended or modified (other than
pursuant to any Grantor Joinder Agreement) except pursuant to an agreement or
agreements in writing entered into by each Collateral Agent and, solely to the
extent the Company’s or any other Grantor’s rights or obligations are affected
or their obligations increased thereby, the Company.

(c)    This Agreement shall terminate and be of no further force and effect upon
the earlier to occur of (i) the Discharge of the Common Collateral securing the
Revolving Credit Facility Obligations and (ii) the Discharge of the Common
Collateral securing the Term Loan Obligations, in each case subject to SECTION
2.06.

(d)    The Company shall cause each Subsidiary of the Company which has granted
a Lien pursuant to any Pari Passu Security Document to secure any Series of Pari
Passu Lien Obligations to promptly, but in any event no later than 30 days (or
such longer period as the Collateral Agents in their sole discretion may
specify) after such grant, execute and deliver to the Collateral Agents a
joinder to this Agreement substantially in the form of Exhibit A hereto (the
“Grantor Joinder Agreement”). Such Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 5.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Pari Passu Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement
and each of whom agrees to be bound hereby by their acceptance of the agreements
and instruments evidencing their applicable Pari Passu Lien Obligations.

SECTION 5.04.    Survival of Agreement.

(a)    All covenants, agreements, representations and warranties made by any
party in this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the removal or resignation of a Collateral Agent.

(b)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or liquidation or similar
dispositive restructuring plan on

 

23



--------------------------------------------------------------------------------

account of all Pari Passu Lien Obligations, then, to the extent the debt
obligations distributed on account of all Pari Passu Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

SECTION 5.05.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement. This Agreement may be executed
using Electronic Signatures (as defined below) (including, without limitation,
facsimile and .pdf) and shall be considered an original, and shall have the same
legal effect, validity and enforceability as a paper record. For the avoidance
of doubt, the authorization under this SECTION 5.05 may include, without
limitation, use or acceptance by the parties hereto of a manually signed paper
hereof which has been converted into electronic form (such as scanned into PDF
format), or an electronically signed communication converted into another
format, for transmission, delivery and/or retention. For purposes hereof,
“Electronic Signature” shall have the meaning assigned to it by 15 USC §7006, as
it may be amended from time to time. Upon the reasonable request of any party
hereto, any Electronic Signature of any other party hereto shall, as promptly as
practicable, be followed by such manually executed counterpart.

SECTION 5.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective solely to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.08.    Submission to Jurisdiction; Waivers. Each Collateral Agent, on
behalf of itself and the Pari Passu Secured Parties of the Series for whom it is
acting, irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Passu Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

 

24



--------------------------------------------------------------------------------

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court, and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or the
applicable Collateral Agent) at the address referred to in SECTION 5.01;

(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Pari Passu Secured Party) to effect service of process in any
other manner permitted by law; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
SECTION 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10.    Headings. Article, Section and Exhibit headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction or to be taken into consideration in interpreting, this
Agreement.

SECTION 5.11.    Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the other
Pari Passu Documents or Pari Passu Security Documents, the provisions of this
Agreement shall govern and control; provided, however, that in no event shall
any amendment of any provision of this Agreement affect the rights or
obligations of the Grantors under the Pari Passu Documents or the Pari Passu
Security Documents unless consented to in writing in advance by the Company.

SECTION 5.12.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Pari Passu Secured Parties in relation to one another.
None of the Grantors or any other creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than SECTION 2.04. SECTION 2.05, SECTION
2.06 or SECTION 2.09 or this ARTICLE V) is intended to or will amend, waive or
otherwise

 

25



--------------------------------------------------------------------------------

modify the provisions of the Revolving Credit Agreement, the Term Loan Credit
Agreements, any other Pari Passu Documents or any Pari Passu Security
Documents), and none of the Grantors may rely on the terms hereof (other than
Sections SECTION 2.04, SECTION 2.05, SECTION 2.08 and SECTION 2.09, ARTICLE III
and this ARTICLE V). Nothing in this Agreement is intended to or shall impair
the obligations of any Grantor, which are absolute and unconditional, to pay the
Pari Passu Lien Obligations as and when the same shall become due and payable in
accordance with their terms. For the avoidance of doubt, nothing contained in
this Agreement shall be construed to constitute a waiver or an amendment of any
covenant of the Parent or any Subsidiary thereof contained in any Pari Passu
Document, which restricts the incurrence of any Indebtedness or the grant of any
Lien.

SECTION 5.13.    Integration. This Agreement, together with the other Pari Passu
Documents, represents the agreement of each of the Grantors and the Pari Passu
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, the
Revolving Credit Facility Collateral Agent or any Term Loan Collateral Agent
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Pari Passu Documents.

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Revolving Credit Facility Collateral
Agent By      

/s/ Brandon Kast

Name:

  Brandon Kast

Title:

  Director

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK (USA), as NewCo Term Loan Collateral Agent By      

/s/ Brian Caldwell

Name:

  Brian Caldwell

Title:

  Managing Director

 

MIZUHO BANK (USA), as SMLP Holdings Term Loan Collateral Agent By      

/s/ Brian Caldwell

Name:

  Brian Caldwell

Title:

  Managing Director

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

SUMMIT MIDSTREAM PARTNERS, LP,

as Parent and a Grantor

By: Summit Midstream GP, LLC,

its general partner

By  

/s/ Brock M. Degeyter

Name:

  Brock M. Degeyter

Title:

  Executive Vice President, General Counsel and Chief Compliance Officer

 

SUMMIT MIDSTREAM HOLDINGS, LLC,

as Company and a Grantor

By  

/s/ Brock M. Degeyter

Name:

  Brock M. Degeyter

Title:

  Executive Vice President, General Counsel and Chief Compliance Officer

 

DFW MIDSTREAM SERVICES LLC

BISON MIDSTREAM, LLC

GRAND RIVER GATHERING, LLC

SUMMIT MIDSTREAM UTICA, LLC

MEADOWLARK MIDSTREAM COMPANY, LLC

POLAR MIDSTREAM, LLC

EPPING TRANSMISSION COMPANY, LLC

RED ROCK GATHERING COMPANY, LLC

SUMMIT MIDSTREAM MARKETING, LLC

SUMMIT MIDSTREAM PERMIAN, LLC

SUMMIT MIDSTREAM NIOBRARA, LLC

SUMMIT MIDSTREAM FINANCE CORP.

SUMMIT MIDSTREAM PERMIAN FINANCE, LLC

SUMMIT MIDSTREAM PERMIAN II, LLC

MOUNTAINEER MIDSTREAM COMPANY, LLC

each as a Grantor

 

By  

/s/ Brock M. Degeyter

Name:

  Brock M. Degeyter

Title:

  Executive Vice President, General Counsel and Chief Compliance Officer

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

SUMMIT MIDSTREAM OPCO, LP, as a Grantor By: Summit Midstream Marketing, LLC, its
general partner By  

/s/ Brock M. Degeyter

Name:

  Brock M. Degeyter

Title:

  Executive Vice President, General Counsel and Chief Compliance Officer

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirm the authority of their respective Term Loan
Collateral Agent to enter into and perform under this Agreement and agree to
comply with Section 2.04(d) and accept and provide notices in accordance with
Section 5.01:

 

SMP TOPCO, LLC, as NewCo Term Loan Administrative Agent By  

/s/ Peter Labbat

Name:

  Peter Labbat

Title:

  President

 

SMP TOPCO, LLC, as SMLP Holdings Term Loan Administrative Agent By  

/s/ Peter Labbat

Name:

  Peter Labbat

Title:

  President

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

[FORM OF GRANTOR JOINDER AGREEMENT]

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[        ] (the “Joinder Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT
dated as of May 28, 2020 (the “Pari Passu Intercreditor Agreement”), among
SUMMIT MIDSTREAM HOLDINGS, LLC, a Delaware limited liability (the “Company”),
the other GRANTORS party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Revolving Credit Facility Collateral Agent, MIZUHO BANK (USA), as NewCo Term
Loan Collateral Agent, MIZUHO BANK (USA), as SMLP Holdings Term Loan Collateral
Agent and [            ], a [_______], as an additional GRANTOR.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

B.    [            ], a Subsidiary of the Company (the “Additional Grantor”),
has granted a Lien on all or a portion of its assets to secure Pari Passu Lien
Obligations, and such Additional Grantor is not a party to the Pari Passu
Intercreditor Agreement.

C.    The Additional Grantor wishes to become a party to the Pari Passu
Intercreditor Agreement and to acquire and undertake the rights and obligations
of a Grantor thereunder. The Additional Grantor is entering into this Joinder
Agreement in accordance with the provisions of the Pari Passu Intercreditor
Agreement in order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Company and each other party to the Pari Passu
Intercreditor Agreement:

SECTION 1.    Accession to the Intercreditor Agreement. In accordance with
Section 5.02(d) of the Pari Passu Intercreditor Agreement, the Additional
Grantor (a) hereby accedes and becomes a party to the Pari Passu Intercreditor
Agreement as a Grantor with the same force and effect as if originally named
therein as a Grantor, (b) agrees to all the terms and provisions of the Pari
Passu Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Pari Passu Intercreditor Agreement.

SECTION 2.    Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Collateral Agent
and each Pari Passu Secured Party that this Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.    Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Grantor.
Delivery of an executed signature page to this Joinder Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement. This Joinder Agreement may be
executed using Electronic Signatures



--------------------------------------------------------------------------------

(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this
Section 3 may include, without limitation, use or acceptance by the parties
hereto of a manually signed paper hereof which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
communication converted into another format, for transmission, delivery and/or
retention. For purposes hereof, “Electronic Signature” shall have the meaning
assigned to it by 15 USC §7006, as it may be amended from time to time. Upon the
reasonable request of any party to the Pari Passu Intercreditor Agreement, any
Electronic Signature of any other party hereto shall, as promptly as
practicable, be followed by such manually executed counterpart.

SECTION 4.    Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Pari Passu Intercreditor Agreement.

SECTION 5.    Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    Severability. In case any one or more of the provisions contained
in this Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pari Passu Intercreditor Agreement shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Pari Passu Intercreditor
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By  

 

Name:   Title:  

 

SUMMIT MIDSTREAM HOLDINGS, LLC By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged by:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Revolving Credit Facility Collateral Agent

 

By:  

 

Name:

 

Title:

 

 

MIZUHO BANK (USA),

as NewCo Term Loan Collateral Agent

By:  

 

Name:

 

Title:

 

 

MIZUHO BANK (USA),

as SMLP Holdings Term Loan Collateral Agent

By:  

 

Name:

 

Title:

 